DISMISSED; Opinion Filed June 28, 2016.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00092-CV

                      BEAUTY ELITE PROPERTIES, INC., Appellant
                                       V.
                         DALLAS COUNTY, TEXAS, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-08310

                              MEMORANDUM OPINION
                          Before Justices Myers, Stoddart, and Whitehill
                                    Opinion by Justice Myers
       In a letter dated June 9, 2016, the Court questioned its jurisdiction over the appeal.

Specifically, it appeared the notice of appeal was untimely. We instructed appellant to file a

letter brief by June 20, 2016 addressing the jurisdictional issue and cautioned appellant that

failure to file a letter brief by the specified deadline may result in dismissal of the appeal without

further notice. As of today’s date, appellant has not filed a response.

       When a party files a timely post-judgment motion extending the appellate timetable, the

notice of appeal is due ninety days after the date the judgment is signed. See TEX. R. APP. P.

26.1(a). Without a timely notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P.

25.1(b).
           The trial court signed the judgment on September 24, 2015 and appellant filed a timely

motion for new trial on Monday, October 26, 2015. Accordingly, the notice of appeal was due

by December 23, 2015, ninety days after the date the judgment was signed. See TEX. R. APP. P.

26.1(a).       Appellant filed a notice of appeal on January 28, 2016, thirty-six days past the

deadline.1

           Because appellant did not timely file a notice of appeal this Court lacks jurisdiction.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                                            /Lana Myers/
                                                                            LANA MYERS
                                                                            JUSTICE
160092F.P05




     1
        We note appellant states in the notice of appeal that it is appealing the trial court’s “judgment or order” that was signed on December 31,
2015. The trial court’s December 31, 2015 order denied appellant’s motion for new trial. The deadline for filing a notice of appeal runs from the
date the judgment is signed, not an order denying a motion for new trial. See TEX. R. APP. P. 26.1.



                                                                      –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BEAUTY ELITE PROPERTIES, INC.,                        On Appeal from the 116th Judicial District
Appellant                                             Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-15-08310.
No. 05-16-00092-CV         V.                         Opinion delivered by Justice Myers.
                                                      Justices Stoddart and Whitehill participating.
DALLAS COUNTY, TEXAS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee DALLAS COUNTY, TEXAS recover its costs of this
appeal from appellant BEAUTY ELITE PROPERTIES, INC.


Judgment entered this 28th day of June, 2016.




                                                –3–